Citation Nr: 0125526	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-07 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from September 1968 to June 
1970. 

This appeal arises from a June 1999 rating decision of the 
Detroit, Michigan Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1999 at the age of 50.  The 
immediate cause of death was multisystem organ failure which 
was due to or as a consequence of sepsis which was due to or 
a consequence of coronary artery disease status post coronary 
artery bypass graft.  Other significant condition 
contributing to death but not resulting in the underlying 
cause of death was liver cirrhosis.  An autopsy was 
performed; the report of autopsy is of record.

2.  At the time of the veteran's death, service connection 
was in effect for shell fragment wound of the left chest, 
evaluated as 20 percent disabling; shell fragment wound of 
the chest with a laceration of the pulmonary artery, 
evaluated as 20 percent disabling; and pes planus which was 
evaluated as noncompensably disabling.  

3.  The veteran's service medical records do not show the 
presence of coronary artery disease; the record clearly 
demonstrates that the veteran's fatal coronary artery disease 
was initially diagnosed in the early 1990s many years 
following separation from service.  

4.  Cirrhosis of the liver was first manifest many years 
after service; the onset of this disability was alcohol 
induced and was completely unrelated to service.

5.  A service-connected disability is not shown to have 
caused or played a material role in producing the veteran's 
death.

6.  There is no competent medical evidence to demonstrate 
that Pseudomonas microorganisms, which were first manifest 
during service, were reactivated during coronary artery 
bypass surgery in 1999.  


CONCLUSION OF LAW

The criteria for the grant of service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 7104 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 1969 service medical notation shows that the veteran 
sustained a fragment wound of the left chest from hostile 
fire.  A culture of the left chest tube site grew out 
Pseudomonas.  The veteran experienced a totally uneventful 
hospital stay and a delayed primary closure of the chest wall 
incision with repeat debridement was carried out in late May.  
The wound then healed by primary intention without evidence 
of infection.  Sutures were removed in early June.  The 
diagnoses were a fragment wound of the chest, cardiac wound 
and hemopneumothorax.  

On the April 1970 separation examination, the veteran's heart 
and liver were clinically evaluated as normal.

On VA examination in July 1970, cardiac sinus rhythm was 
normal and there was no enlargement, murmur or edema.  Blood 
pressure was 120/88.  Chest x-rays were normal.  An 
electrocardiogram showed no definite evidence of myocardial 
damage.

A February 1988 VA hospital report shows that the veteran had 
a history of hypertension.  He was admitted with substernal 
chest pressure and left arm radiation.  The diagnoses were 
rule out coronary artery vaso spasm and hypertension.

A February 1988 VA cardiac catheterization report showed no 
significant coronary artery disease.

An August 1990 VA hospital summary shows that the veteran had 
been admitted for palpitations.  The veteran had had a work 
up for chest pain in 1987 to include a cardiac 
catheritization, an echocardiogram and a stress test.  He had 
been told that all diagnostic testing had been normal.  There 
was a history of hypertension since 1987.  The diagnoses 
included paroxysmal atrial fibrillation and hypertension.  

On VA examination in October 1990, the veteran complained of 
elevated blood pressure, atrial fibrillation, shortness of 
breath and a pounding of the chest.  Chest x-rays showed mild 
cardiomegaly; there was no acute disease.  The diagnoses 
included mild hypertension and a history of atrial 
fibrillation which was controlled with medication. 

A May 1991 VA hospital summary shows that the veteran had 
recurrent atrial fibrillation which started in August 1990.  
He had suffered atrial fibrillation attacks 2 or 3 times a 
week with palpations and mild shortness of breath.  The 
diagnoses included paroxysmal atrial fibrillation, 
hypertension, congestive heart failure and status post 
myocardial infarction with coronary artery disease.

A March 1994 statement from the VA chief of the pulmonary 
disease section shows that the veteran's medical record had 
been reviewed.  The veteran sustained a shell fragment injury 
to the left chest with lacerations of the pulmonary artery in 
1969.  He had been suffering from shortness of breath.  
Pulmonary function tests were consistent with asthma.  It was 
opined that it was doubtful that the veteran's current 
problems were related to his old injury.

A December 1998 VA cardiac catheterization report includes a 
conclusion showing three vessel coronary artery disease and 
ischemic cardiomyopathy.  

The March to April 1999 VA terminal hospital summary shows 
that the veteran's admitting medical history included 
coronary artery disease, hypertension, atrial fibrillation 
and alcoholic cirrhosis.  The veteran had a history of 
significant alcohol use.  Following 4vessel coronary artery 
bypass graft, there were no complications.  Initially, the 
veteran did well postoperatively as he was successfully 
weaned from the pressors and ventilator.  Several days later, 
it was noted that the veteran's mental status had worsened 
and he had developed jaundice.  It was felt that symptoms 
were due to hepatic encephalopathy and an acute worsening of 
liver dysfunction.  The veteran's course rapidly deteriorated 
and he was started on antibiotics.  The veteran condition 
progressively worsened and he expired on the evening of [redacted] 
April 1999.  The diagnoses were Pseudomonas sepsis, coronary 
artery disease, right hemothorax with possible bleed from the 
aorta into the mediastinum, sternal wound infection, 
staphylococcus pneumonia, disseminated intravascular 
coagulopathy, lower gastrointestinal bleeds, atrial 
fibrillation and small bowel ileus.  

A June 1999 autopsy report includes a final note which shows 
that the veteran had a history of coronary disease, remote 
myocardial infarction and alcohol induced liver cirrhosis.  
The veteran received a coronary artery bypass grafting on 
March 19, 1999 which was complicated by sepsis and then 
multisystem organ failure including decompensated liver 
failure and coagulopathy, renal failure secondary to acute 
tubular necrosis on hemodialysis, right sided hemothorax and 
bright red blood per rectum.  Blood culture was positive for 
Pseudomonas.  The veteran was hypotensive and intubated.  The 
veteran passed away on April [redacted], 1999, after withdrawal of 
medical support.

A February 2001 VA physician statement indicates that the 
veteran's medical records to include the terminal records had 
been provided.  The physician knew the veteran's case well as 
she was the attending physician in the medical intensive care 
unit in April 1999 and had directly cared for the veteran.  
Past medical history included prior chest trauma in service.  
He received combat fragments to the left chest in May 1969 
which resulted in atrial and pulmonary artery wounds.  As 
part of his hospital stay at that time, a chest tube was 
inserted, which at one point when cultured at the skin site, 
grew out a Pseudomonas species.  As the hospital records 
show, this was a simple wound infection and required only 
simple debridement before the wound closed uneventfully.  At 
no point in the hospitalization was the veteran systemically 
infected with this organism.  The hospital record showed that 
the veteran made an uneventful, complete and rapid recovery.

The veteran presented to the Ann Arbor VA medical center on 
March 19, 1999, for coronary artery bypass grafting.  
Coronary artery disease included a 90 percent occlusion of 
the left anterior descending, a 50 percent occlusion of the 
first diagonal, an 80 percent occlusion of the first obtuse 
marginal, a 70 percent occlusion of the second obtuse 
marginal and a 70 percent occlusion of the right coronary 
artery as well as an ejection fraction of 25 percent, all 
determined by cardiac catheterization.  The veteran also had 
evidence of alcoholic cirrhosis.  The veteran underwent 
coronary bypass artery grafting and he initially did well 
postoperatively and was transferred to the telemetry hospital 
on March 21, 1999.  On March 23 and March 23, 1999, the 
veteran's mental status worsened and he developed jaundice.  
It appeared that he was developing hepatic encephalopathy and 
he had worsening of the underlying liver dysfunction.  The 
veteran's status rapidly deteriorated from that point and he 
required endotracheal intubation secondary to hypoxemia and 
acute mental status changes.  At that time, blood cultures 
were obtained and they demonstrated Pseudomonas aeruginosa 
bacteremia.  The veteran was put on appropriate antibiotic 
coverage and he initially required pressors to treat his 
severe septic hypotension.  The veteran eventually developed 
acute renal failure and he required hemodialysis.  He also 
developed a severe coagulopathy which could not be corrected 
despite extreme levels of support by blood products of all 
types.  The coagulopathy was likely secondary to the 
underlying liver dysfunction, which was progressive, and his 
ongoing sepsis with multiorgan system failure.

On careful review of all of the veteran's medical records 
that were provided, it was certainly not at all likely that 
the veteran's death was related in any way to service 
connected disabilities.  Further, it was highly unlikely that 
the veteran's service connected disabilities contributed in 
any way to his demise. 

It was noted that the veteran's representative had proposed 
that the veteran contracted Pseudomonas infection while he 
was in the service.  It was further noted that it was alleged 
that this infection lay dormant for many years before 
becoming active during the 1999 hospitalization.  This was 
virtually impossible.  Most Pseudomonas aeruginosa infections 
are hospital acquired.  Many potential reservoirs of 
infection have been identified including respiratory 
equipment, cleaning solutions, disinfectant, sinks, 
endoscopes and physiotherapy tools.  As was obvious, most of 
these reservoirs were associated with moisture.  This was 
clearly the Pseudomonas species that infected the veteran 
during his final hospitalization and had been documented by 
blood culture.  These infections were eliminated with 
appropriate antibiotics.  It was speculated that the chest 
wound infection that the veteran had while in the service 
hospital was likewise caused by Pseudomonas aeruginosa and 
was appropriately cured by debridement.  This was evidenced 
by his appropriate wound healing and the lack of any sign of 
infection.  There is no occult form of Pseudomonas aeruginosa 
infection that can remain hidden and latent in the body for 
years.  It was suspected that the representative's paraphrase 
from Cecil's Textbook of Medicine referred to a completely 
divergent species of Pseudomonas previously referred to as 
Pseudomonas pseudomallei.  Infection with this organism 
results in melioidosis which can cause a chronic infection 
involving upper lobe consolidation or thin walled cavities in 
the lungs.  Melioidosis could smolder for many years.  There 
could also be acute suppurative infections.  This veteran did 
not have melioidosis.  This was known because the veteran had 
no suggestion of this disease while he was alive and there 
certainly was suggestion at the time of autopsy that he had 
ever been infected with this organism.  The examiner also 
indicated that Pseudomonas pseudomallei was no longer even 
considered a member of the Pseudomonas related bacteria group 
as it had been renamed Burkholderia pseudomallei.  There was 
no way that Pseudomonas aeruginosa and Burkholderia 
pseudomallei could be confused.  In fact, they are so 
dissimilar that the classification has been changed to 
reflect their biologic divergence.

It was therefore not likely at all that the veteran's 
previous injuries while he was in the service had any 
connection at all to his illness following coronary artery 
bypass grafting.  

At the time of the veteran's death, service connection was in 
effect for shell fragment wound of the left chest, evaluated 
as 20 percent disabling; shell fragment wound of the chest 
with a laceration of the pulmonary artery, evaluated as 20 
percent disabling; and for pes planus which was evaluated as 
noncompensably disabling.  The death certificate shows that 
the veteran died on April [redacted], 1999, at age 50.  The immediate 
cause of death was multisystem organ failure which was due to 
or as a consequence of sepsis which was due to or a 
consequence of coronary artery disease and status post 
coronary artery bypass graft.  Other significant condition 
contributing to death but not resulting in the underlying 
cause of death was liver cirrhosis.  An autopsy was performed 
and the report of autopsy is of record.

Service connection will be granted for the cause of the 
veteran's death if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
cause the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Service connection will be granted for a disability 
resulting from disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection will be granted for cardiovascular disease to 
include hypertension and cirrhosis of the liver if the 
evidence shows that such a disability was manifest to a 
compensable degree within the initial post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Initially, the appellant contends that service connection is 
warranted for the cause of the veteran's death as Pseudomonas 
microorganisms, which were responsible for the veteran's 
multi-organ failure and death, were first contracted through 
a chest wound during service.  Thereafter, it is alleged that 
these organisms lay dormant until they were reactivated 
during the veteran's coronary artery bypass surgery in 1999.  

The uncontroverted medical record shows that hypertension, 
coronary artery disease and cirrhosis of the liver were first 
diagnosed many years after separation from service.  No 
medical evidence has been submitted which would tend to 
relate any of these disabilities with disease or injury in 
service.  Moreover, the VA physician who was the veteran's 
terminal physician reviewed the complete medical record and 
rendered an opinion that it was highly unlikely that the 
veteran's service connected disabilities were related in any 
way to his death or contributed in any way to his death.  The 
VA physician addressed the claimant's theory that the veteran 
contracted Pseudomonas during service which later became 
active during the 1999 surgery and hospitalization.  The 
examiner concluded that this theory was virtually impossible 
and based this conclusion on current relevant medical 
principles.  There is no medical evidence or opinion to the 
contrary.  

In the present case, where the determinative issue involves a 
question of medical causation, competent medical evidence is 
required.  It is beyond the appellant's competence as a lay 
person to assert in writing that the veteran's fatal coronary 
artery disease and cirrhosis of the liver were related to or 
were caused by surgery during service.  Thus, the evidence of 
record does not constitute competent medical evidence to 
support the claimant's contention.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Accordingly, the Board finds that the preponderance 
of the evidence is against the claimant's claim of service 
connection for the cause of the veteran's death.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).  VA issued 
regulations to implement the VCAA in August 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  With these exceptions, "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.

With regard to the above claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000.  
Under the Act, VA has a duty to notify the appellant and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The appellant was notified in the 
statement of the case issued in June 2000 and the June 2001 
supplemental statement of the case of the provisions of law 
relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  

Upon review of the record, the Board notes that no other 
sources of relevant medical evidence have been identified 
that could aid in the resolution of this appeal.  In this 
regard, rather voluminous medical records to include the 
terminal medical records and autopsy report have been 
obtained and been made a part of the record.  Further 
development does not seem to be possible.  It thus falls to 
the Board to address this case on the merits, which it has 
done.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 1361 (1998) (Board has fact-
finding authority to assess the quality of the evidence 
before it, including the duty to analyze its credibility and 
probative value, as well as authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development of the claim and 
further expending of VA's resources are not warranted.  

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

